Citation Nr: 1403615	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from October 1968 to October 1972 and from December 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, continuing the previously assigned disability evaluation of 30 percent.  

In June 2011, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Additional evidence has been associated with Virtual VA, including records of VA medical treatment through June 2012.  This evidence has been reviewed and considered by the Board.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded a VA examination for his PTSD in January 2009.  During his June 2011 hearing, however, the Veteran testified that he "definitely" believed his PTSD had worsened since this examination.  He reported that he had not worked since December 2009 due to being in a car accident.  He noted that since he was no longer working, he was becoming more isolated.  

In light of the fact that it has been 5 years since the Veteran's last examination, and since the Veteran has alleged a worsening in his PTSD since this examination, he should be scheduled for a new examination to determine the current level of severity of his service-connected PTSD.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

In addition, the most recent evidence of VA medical treatment is from June 2012.  Records prepared since this time should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain records of VA medical treatment prepared since June 2012.  All records that are obtained shall be associated with the Veteran's claims file, either physically or electronically.  

2.  The RO/AMC shall also schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination report should reflect that these items were reviewed.  All necessary and indicated special studies or tests, to include psychological testing, should be accomplished.

The examiner is requested to: (a) determine all current manifestations associated with the Veteran's service-connected psychiatric disorder and to comment on their severity; and (b) specifically address the degree of social and occupational impairment caused by his psychiatric disorder.  A current Global Assessment of Functioning (GAF) scale score must be provided. 

The examiner shall also state whether the Veteran's service-connected psychiatric disorder prevents him from securing or following substantially gainful employment. 

A complete rationale must be provided for any opinion offered, and the examiner must consider and discuss the Veteran's lay assertions regarding the severity and impact of his service-connected psychiatric disorder.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


